Citation Nr: 1824152	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  11-02 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Although the Veteran initially requested a hearing when he filed his formal appeal, he subsequently withdrew his hearing request in June 2017 correspondence.  Accordingly, the Board will proceed to adjudicate the Veteran's appeal.


FINDING OF FACT

There is competent, credible and probative evidence of record that the Veteran has a hearing loss of service origin.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active duty service.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of his service connection claim on appeal.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. Entitlement to Service Connection for Bilateral Hearing Loss

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's service treatment records indicate that he underwent an induction physical December 1966 and a separation physical in September 1970.  Since December 31, 1970 the military has reported audiometric results in standards set forth by the International Standards Organization-American National Standards Institute (ISO-ANSI).  Prior to January 1, 1967, ANSI was known as the American Standards Association (ASA), and used different audiometric standard to measure audiometric capacity.  Military branches began to adapt the ISO-ANSI standards between January 1, 1967 and December 31, 1970, but did not do so consistently.  Thus, while it is assumed that the Veteran's December 1965 induction examination results were recorded under ASA standards, it is not clear that the Veteran's December 1967 separation results were recorded under ASA standards or ISO-ANSI standards.  Because of this lack of clarity, for audiometric results recorded between January 1, 1967 and December 31, 1970, the Board considers the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.

Accordingly, the Board notes that assuming that the Veteran's September 1970 audiometric results were recorded in ASA standards, and converting them to ISO-ANSI units, the Veteran had hearing loss within the definition of 38 C.F.R. § 3.385 (2017) which defines hearing loss for VA compensation purposes.  The Board separately notes that the Veteran's April 2010 VA examination results confirmed a present diagnosis of bilateral hearing loss, and as noted lay statements by the Veteran to include his NOD, he was exposed to high pitch boiler room machinery noise aboard the USS Hancock; this is consistent with the Veteran's personnel records to include his military occupational specialty (MOS) of marine mechanics.  At his April 2010 VA examination the Veteran characterized his hearing loss as "longstanding" and noted that although he also had some recreational and post-service occupational noise exposure, he used hearing protection for these activities; by contrast, the Veteran reported that he was not provided hearing protection during his active duty service.  Accordingly, the Board finds that criteria for entitlement to service connection have been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306, 3.385 (2017).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


